Case: 20-50981         Document: 00516069239               Page: 1    Date Filed: 10/26/2021




              United States Court of Appeals
                   for the Fifth Circuit                                   United States Court of Appeals
                                                                                    Fifth Circuit

                                                                                  FILED
                                                                            October 26, 2021
                                        No. 20-50981                         Lyle W. Cayce
                                                                                  Clerk

   Symon Mandawala,

                                                                     Plaintiff—Appellant,

                                            versus

   Northeast Baptist Hospital, Counts 1, 2, and 11;
   Blaine Holbrook, Counts 4, 5, 6, and 11;
   North Central Baptist Hospital; St. Luke’s Hospital;
   Baptist Medical Center; Resolute Hospital;
   Mission Trails Baptist Hospital; Tenet; Nicki Elgie,

                                                                 Defendants—Appellees.


                      Appeal from the United States District Court
                           for the Western District of Texas
                                   No. 5:19-CV-1415


   Before Jones, Smith, and Haynes, Circuit Judges.*
   Jerry E. Smith, Circuit Judge:
          Symon Mandawala flunked out of a medical sonography program, so
   he sued. Seven complaints, three venues, and two appeals later, the trial
   court dismissed nearly all the pro se plaintiff’s dozen-or-so claims and all but


          *
              Judge Haynes concurs in the judgment only.
Case: 20-50981      Document: 00516069239          Page: 2   Date Filed: 10/26/2021




                                    No. 20-50981


   one defendant, the school. Mandawala asks us to reverse and to order the
   assignment of a different district judge. We disagree on all counts and affirm.

                                         I.
                                         A.
          A few years ago, Symon Mandawala attended a medical sonography
   program at Baptist School of Health Professions. After failing to graduate,
   Mandawala sued the school in small-claims court to recoup his cost of atten-
   dance and damages for emotional distress. In his small-claims petition,
   Mandawala alleged that he flunked the program because the school did not
   staff its clinics adequately, which prevented Mandawala from completing his
   clinical duties. The petition contained no other allegations. The court dis-
   missed, deeming the claimed damages to exceed its jurisdiction.
          Mandawala then brought the same claims in state district court.
   Unable to comprehend Mandawala’s complaint, the school issued a general
   denial and moved for a more definite complaint. The court so ordered, and
   Mandawala filed an amended complaint. The new complaint, though no
   clearer than the first, added several new claims, including claims under vari-
   ous education and privacy laws. Mandawala also alleged, for the first time,
   that the school had failed him out of racial animus.
          On the school’s motion and after a hearing, the state district judge
   dismissed Mandawala’s amended petition. During the hearing, Mandawala
   complained that he lacked adequate notice and time to prepare for the pro-
   ceeding. He also stated falsely that the school had admitted his claim’s
   validity and thus was estopped from opposing him. Noting those objections,
   the state judge announced her ruling and told Mandawala that he could
   appeal.
          Rather than appeal, Mandawala sued again—this time, in federal dis-
   trict court―raising at least eleven claims. Among them were racial and sex




                                         2
Case: 20-50981           Document: 00516069239               Page: 3      Date Filed: 10/26/2021




                                            No. 20-50981


   discrimination, fraudulent misrepresentation, breach of contract, conver-
   sion, defamation, intentional infliction of emotional distress, and violations
   of the First and Twenty-Sixth Amendments.1
           The complaint also added the school’s attorney, Blaine Holbrook, as
   a defendant. Just before the state-court hearing, Mandawala claimed, Hol-
   brook left the courtroom with a stack of documents and returned empty-
   handed. A few minutes later, the judge entered the courtroom with a docu-
   ment that, like Holbrook’s, bore a colorful post-it note. Mandawala con-
   cluded that Holbrook had given that document to the judge to rig the hearing
   against him. He sued Holbrook, claiming that Holbrook conspired with the
   state judge to deny him his civil rights and his right to a fair trial. The defen-
   dants promptly replied with a motion to dismiss.
           Nearly two months later, and without seeking leave of court, Manda-
   wala amended his complaint to add claims against Holbrook’s colleague,
   Nicki Elgie. After implicating Elgie in Holbrook’s alleged conspiracy, Man-
   dawala’s late filing accused Elgie of filing motions late with intent to violate
   his constitutional rights and cause “psychological injury.” When the defen-
   dants replied that the pleading was tardy, Mandawala filed it again. The
   district court struck the amended complaint but let the plaintiff file a fourth
   to correct deficiencies in his earlier pleadings. That new complaint added
   Tenet, the school’s corporate parent,2 as a defendant. It otherwise restated
   or clarified old allegations.
           Ultimately, the district court dismissed with prejudice nearly all the
   claims. Against Baptist School, the court dismissed the claims of racial dis-


           1
            The Twenty-Sixth Amendment states that adult citizens’ right to vote “shall not
   be denied or abridged . . . on account of age.” U.S. Const. amend. XVI, § 1.
           2
               So the plaintiff says. The school denies that Tenet is its parent.




                                                   3
Case: 20-50981      Document: 00516069239           Page: 4    Date Filed: 10/26/2021




                                     No. 20-50981


   crimination, First Amendment retaliation, procedural due process, conver-
   sion, defamation, and intentional infliction of emotional distress (“IIED”).
   The court also rejected all claims arising from the state-court hearing and
   dismissed the attorney defendants from the suit. When the dust settled, only
   Mandawala’s sex-discrimination and breach-of-contract claims survived.
   Because Mandawala had never served Tenet, the school’s supposed corpor-
   ate parent, the court dismissed Tenet, leaving Baptist School as the lone
   defendant. The court then ordered the parties to mediate the surviving
   claims.
          Unhappy with those decisions, Mandawala sought a writ of manda-
   mus, demanding that we disqualify both the district judge and the magistrate
   judge for bias. Mandawala never explained why we should replace the magis-
   trate judge. As for the district judge, Mandawala claimed that he dismissed
   the claims relating to the state-court hearing to favor the state district judge,
   whom the federal judge knew from his time on the state appellate bench.
   Also motivating dismissal, according to Mandawala, was a friendship be-
   tween Holbrook (the school’s lawyer) and partners of a firm that employed
   the district judge before he joined the federal bench.
          Finally, Mandawala suggested that the district court had applied Bap-
   tist law, rather than federal law, and pointed to the judge’s membership in
   the Baptist church as another source of bias. Describing Mandawala’s claims
   as spurious, unfounded, and speculative, we denied the writ. Only then did
   Mandawala file a recusal motion with the district court. That, too, was
   denied.
          Since we denied the writ, the case has ground to a halt, despite the
   district judge’s best efforts. The judge forged ahead with mediation, setting
   the first hearing before a new magistrate judge. But months after the date
   was set, Mandawala told the court that he would refuse to participate, assert-




                                          4
Case: 20-50981       Document: 00516069239            Page: 5      Date Filed: 10/26/2021




                                       No. 20-50981


   ing, without basis, that the mediation’s “hidden purpose” is “to hurt [his]
   right to appeal.” With progress stalled, the district court stayed the case until
   further notice.

                                            B.
          Mandawala presents several issues on appeal. His theories fall into
   four buckets. First, Mandawala contests the dismissal of most of his claims
   against Baptist School. He thinks that we should restore his claims of racial
   discrimination, First Amendment retaliation, loss of procedural due process,
   defamation, and intentional infliction of emotional distress.3 Second, Manda-
   wala urges us to restore his claims against Holbrook and Elgie for their alleged
   misconduct during the state-court proceeding. Third, Mandawala disagrees
   with Tenet’s dismissal from the case. And fourth, Mandawala renews his
   complaints about the district judge. He again accuses the judge of bias and
   demands his recusal. We reject all those arguments and affirm.

                                            II.
          On defendants’ motion, the district court dismissed Mandawala’s
   claims against Baptist School of racial discrimination, First Amendment
   retaliation, loss of procedural due process, defamation, and IIED. We agree
   and affirm.
          We review de novo the district court’s ruling. Cicalese v. Univ. of Tex.
   Med. Branch, 924 F.3d 762, 765 (5th Cir. 2019). To withstand a motion to
   dismiss under Rule 12(b)(6), a complaint must present enough facts to state
   a plausible claim to relief. See Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570
   (2007). A plaintiff need not provide exhaustive detail to avoid dismissal, but



          3
            The district court also dismissed Mandawala’s conversion claim. But Mandawala
   does not discuss that claim on appeal, so we do not address it here.




                                             5
Case: 20-50981      Document: 00516069239           Page: 6    Date Filed: 10/26/2021




                                     No. 20-50981


   the pleaded facts must allow a reasonable inference that the plaintiff should
   prevail. Facts that only conceivably give rise to relief don’t suffice. See id.
   at 555. Thus, though we generally take as true what a complaint alleges, we
   do not credit a complaint’s legal conclusions or “[t]hreadbare recitals of the
   elements of a cause of action.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

                                          A.
          Mandawala says that the district court should not have dismissed his
   claim of racial discrimination, which he brings under Title VI of the Civil
   Rights Act of 1964. We disagree.
          Federally funded programs may not intentionally discriminate based
   on race. 42 U.S.C. § 2000d. An official policy of discrimination, such as a
   university that refuses admission to a racial group’s members, breaches that
   principle. But sometimes, the claimed discrimination does not arise from an
   official policy. In those cases, the plaintiff must allege that an official knew
   of the intentional discrimination but refused to stop it despite having author-
   ity to do so. See Gebser v. Lago Vista Ind. Sch. Dist., 524 U.S. 274, 290 (1998).
          Mandawala is black. He claims that one of his instructors, Debra For-
   minos, gave him poor grades because of his race. Mandawala proffers three
   facts to back that claim. First, a former student of the program told him that
   she felt that Forminos dislikes nonwhite people. Second, Mandawala says
   that he felt as though he suffered discrimination. Third, after Mandawala
   sought a transfer to another hospital, Forminos told Melissa Moorman, the
   clinical coordinator, that she would accept another student to take his place.
   And that student happened to be white.
          This evidence is bare and conclusory and does not come close to
   allowing a reasonable inference of intentional discrimination. At bottom,
   Mandawala alleges just that he and a former student felt that Forminos
   treated nonwhites differently. Subjective belief alone cannot prove inten-




                                          6
Case: 20-50981       Document: 00516069239           Page: 7   Date Filed: 10/26/2021




                                      No. 20-50981


   tional discrimination.      See, e.g., Mohamed v. Irving Indep. Sch. Dist.,
   252 F. Supp. 3d 602, 627–28 (N.D. Tex. 2017).
            Mandawala also has not shown that any school official knew of inten-
   tional discrimination against him and refused to act. Mandawala says that he
   told a senior faculty member that a former student believed that Forminos
   had treated her differently because of her race. But even if that faculty mem-
   ber had authority to remedy discriminatory conduct, Mandawala relayed only
   a student’s feeling that Forminos disliked nonwhites. That is not evidence of
   discriminatory conduct. And Mandawala cannot obtain relief unless he
   shows that Baptist School had actual notice of a violation. See Gebser,
   524 U.S. at 287–91. Neither Mandawala nor anyone else reported racially
   discriminatory conduct to a school official with power to act. That dooms his
   claim.
            Styling Mandawala’s claim as a claim of disparate impact does not
   change our conclusion. Private plaintiffs cannot bring disparate-impact
   claims under Title VI. See Alexander v. Sandoval, 532 U.S. 275, 291–92
   (2001). Mandawala cites Griggs v. Duke Power Co., 401 U.S. 424 (1971), for
   support. But Griggs applied a different part of the Civil Rights Act that does
   not apply here. Id. at 425. And even if a disparate-impact test did apply,
   Mandawala would not satisfy it.
            To show disparate impact, a plaintiff must identify a “facially neutral
   personnel policy or practice” that disparately impacted members of a pro-
   tected class. McClain v. Lufkin Indus., Inc., 519 F.3d 264, 275 (5th Cir. 2008).
   Mandawala never tells us what neutral policy he contests or how it caused his
   harm. Even if we could graft Griggs’s disparate-impact test onto Manda-
   wala’s claims, he still would lose.

                                          B.
            Mandawala claims that Baptist School unlawfully retaliated against




                                           7
Case: 20-50981      Document: 00516069239          Page: 8    Date Filed: 10/26/2021




                                    No. 20-50981


   him for exercising his First Amendment rights. The district court dismissed
   that claim. We affirm.
          To state a claim for First Amendment retaliation, Mandawala must
   show that Baptist School retaliated against him for constitutionally protected
   speech. Nieves v. Bartlett, 139 S. Ct. 1715, 1722 (2019). That retaliation also
   must have caused Mandawala’s claimed injury. Id. (citing Hartman v. Moore,
   547 U.S. 250, 259 (2006)). That is, Mandawala must plead that the school
   would not have failed him from the medical sonography program absent his
   protected speech. Id.; see also Mt. Healthy City Sch. Dist. Bd. of Ed. v. Doyle,
   429 U.S. 274, 285–86 (1977).
          Mandawala’s retaliation claim boils down to this: A teacher, Chelsea
   Jackson, instructed him to perform a carotid-artery scan. Mandawala replied
   that his course of study did not require the scan. So Jackson gave Mandawala
   a low grade, sought to remove him from the clinical site, and recommended
   that Baptist School fail him from the program. Mandawala concludes that
   Baptist School flunked him to punish him for stating his view that the scan
   was elective. Even if we assumed that the First Amendment could protect
   Mandawala’s statement, his claim would fail.
          First, Mandawala has not shown that “the adverse action . . . would
   not have been taken absent the retaliatory motive.” Nieves, 139 S. Ct. at 1722
   (emphasis added). Mandawala claims that the school dismissed him for stat-
   ing that the scan was elective. But he also has said that the images he took
   were poor and that he did not study how to take better ones. And his com-
   plaint later contends that the school failed Mandawala because a patient said
   that he had injured her. From those undisputed facts, we cannot infer that
   Mandawala would have passed the course if he had held his tongue. Of
   course, Mandawala adequately pleads that his statement partially motivated
   his dismissal. But that ill motive will not suffice because “non-retaliatory




                                          8
Case: 20-50981       Document: 00516069239            Page: 9     Date Filed: 10/26/2021




                                       No. 20-50981


   grounds” justified the penalties of which he complains. See id. (quoting
   Hartman v. Moore, 547 U.S. 250, 256 (2006)).
          Second, Mandawala must show that the school had retaliatory intent.
   See id. (requiring a connection between “a defendant’s animus” and the
   plaintiff’s injury (emphasis added)). He has not shown that. He has said only
   that Jackson gave him a low grade and urged the school to fail him. Nowhere
   does he say that the school failed him because he said that the carotid scans
   were elective. The school did support its decision to fail Mandawala with
   emails from Forminos and Jackson. But Mandawala never alleges that those
   emails offered his statement as the reason he failed. He otherwise offers no
   evidence that Baptist School flunked him to punish him for stating that he
   did not have to perform carotid scans. He thus has not met his burden to
   plead the school’s retaliatory intent.
          Finally, much as Mandawala tries to frame his statement to Jackson as
   an “expression of feeling” that enjoys First Amendment protection, his real
   complaint seems to be that he lost “the right to choose the topic” he wanted
   to study. Mandawala faults the district court for not seeing a “constitu-
   tional” issue in Mandawala’s failure to “follow Mrs. Jackson’s direction.”
   He protests that Baptist School violated his “constitutional right to choose”
   his course of study. But the First Amendment confers no such right. We
   may not treat Mandawala’s failure to complete his studies as expressive
   conduct meriting constitutional protection.4
          Because Mandawala failed to state a claim for First Amendment retali-
   ation, dismissal with prejudice was proper.



          4
            See Voting for Am., Inc. v. Steen, 732 F.3d 382, 389 (5th Cir. 2013) (“[N]on-
   expressive conduct does not acquire First Amendment protection whenever it is combined
   with another activity that involves protected speech.”).




                                             9
Case: 20-50981        Document: 00516069239               Page: 10       Date Filed: 10/26/2021




                                          No. 20-50981


                                                C.
           Mandawala says that Baptist School violated the Fourteenth Amend-
   ment by depriving him of procedural due process. The district court dis-
   missed that claim because Mandawala’s complaint showed that he received
   notice and an opportunity to be heard when the school told him that he had
   failed the course.
           We agree with the district court that the school supplied adequate pro-
   cess. Dismissals for academic cause entitle a student only to an “informal
   give-and-take” with an administrator. Bd. of Curators of Univ. of Mo. v. Hor-
   owitz, 435 U.S. 78, 86 (1978) (quoting Goss v. Lopez, 419 U.S. 565, 584 (1975)).
   That is what Mandawala got. As the district court stated, school adminis-
   trators “met with Mandawala, informed him he failed the course, explained
   to him why he failed the course, and told him that he would have to retake
   the course in order for it to count toward his graduation requirements.”
   Such process far exceeds what the Constitution requires.5
           There is another ground for dismissal: The Fourteenth Amendment
   applies only to state actors. See Brentwood Acad. v. Tenn. Secondary Sch. Ath.
   Ass’n, 531 U.S. 288, 295–98 (2001). Baptist School is a private educational
   institution. Though it receives public funds, that alone cannot transform it
   into a state actor. See, e.g., Rendell-Baker v. Kohn, 457 U.S. 830, 839–43
   (1982).6 Mandawala presents no other evidence that would support imputing
   the school’s conduct to the government. Cf. Brentwood Acad., 531 U.S. at



           5
            See, e.g., Davis v. Mann, 882 F.2d 967, 975 (5th Cir. 1989); see also Ekmark v.
   Matthews, 524 F. App’x 62, 64 (5th Cir. 2013) (per curiam) (holding that mere notice
   preceding a dental student’s academic dismissal satisfied the Fourteenth Amendment).
           6
              See also Aldridge v. Tougaloo Coll., 847 F. Supp. 480, 488 (S.D. Miss. 1994) (hold-
   ing that federal financial assistance “is entirely not determinative in considering whether
   there is state action”).




                                                10
Case: 20-50981       Document: 00516069239              Page: 11       Date Filed: 10/26/2021




                                         No. 20-50981


   295–96. So the Fourteenth Amendment does not apply, and no process was
   due.

                                              D.
           The district court dismissed Mandawala’s defamation claim. We
   concur.
           In Texas, a defendant is liable for defamation if he negligently pub-
   lishes a false statement that defames the plaintiff and causes damage.
   D Magazine Partners, L.P. v. Rosenthal, 529 S.W.3d 429, 434 (Tex. 2017). To
   plead defamation in federal court, a plaintiff generally must specify when and
   where the statement was published. Otherwise, the claim may be too vague
   to give adequate notice to the defendant of the claim he must contest. 7
           According to Mandawala, Baptist School’s employees defamed him
   by criticizing him internally. Mandawala highlights three communications:
   An email from Forminos to Moorman, the clinical coordinator, described
   Mandawala as a student whom “apparently no one wants.” Another mes-
   sage from Forminos relayed that a patient had accused Mandawala of hurting
   and disrespecting her. Finally, Moorman told faculty that Mandawala was
   moved from one clinical site “due to his behavior and lack of professional-
   ism.” Mandawala says all those statements were false. That may be. But as
   the district court observed, Mandawala never says that the school’s employ-
   ees shared their criticisms with third parties. Publication is required for the
   tort of defamation to lie. So his claim must fail.



           7
             Cf. Jackson v. Dallas Indep. Sch. Dist., No. 98-CV-1079, 1998 U.S. Dist. LEXIS
   10328, at *13 (N.D Tex. Jul. 2, 1998) (“Defamation claims must specifically state the time
   and place of the publication.”), aff’d without opinion, 232 F.3d 210 (5th Cir. 2000); Cantu
   v. Guerra, No. 20-CV-0746, 2021 U.S. Dist. LEXIS 119681, at *40–42 (W.D. Tex. June 28,
   2021).




                                               11
Case: 20-50981        Document: 00516069239              Page: 12       Date Filed: 10/26/2021




                                          No. 20-50981


           Mandawala ignores that problem. Instead, he posits that Forminos
   committed defamation per se when she relayed the patient complaint. Defam-
   ation per se, he says, requires almost no proof at all—not of damages, time or
   place, or even publication. That is inaccurate.8 But we will not belabor the
   demerits of that theory. Because Mandawala never raised that contention in
   the district court, he has forfeited it on appeal. See Rollins v. Home Depot
   USA, 8 F.4th 393, 397 (5th Cir. 2021) (citing United States v. Zuniga,
   860 F.3d 276, 284 n.9 (5th Cir. 2017)).

                                                E.
           Mandawala claims IIED. The district court correctly dismissed that
   claim. A plaintiff may recover for IIED only when the defendant intentionally
   or recklessly engaged in “extreme and outrageous” conduct that causes
   severe emotional distress.9 The tort exists to capture acts that are obviously
   tortious but are so unusual that they evade condemnation on other tort theo-
   ries. See Standard Fruit & Vegetable Co. v. Johnson, 985 S.W.2d 62, 68
   (Tex. 1998). Mandawala alleges no such conduct. His IIED claim duplicates


           8
            Look no further than Bentley v. Bunton, 94 S.W.3d 561 (Tex. 2002), which Man-
   dawala cites for support. Though finding defamation per se, the Bentley majority spent
   dozens of pages studying the tort’s other elements. Id. at 577–607.
            Defamation per se differs from ordinary defamation only as to damages. The law
   regards statements that are defamatory per se, such as accusing a judge of corruption or
   calling someone a thief, as so egregious that the “jury may presume general damages.”
   John J. Dvorske & Lucas Martin, 50 Tex. Jur. 3d Libel & Slander § 3.
   But a plaintiff still must prove the other elements of the tort. Even if Forminos’s statement
   was defamatory per se, Mandawala should lose, because he has not pleaded publication.
           Plus, the other statements that Mandawala highlights likely do not qualify as
   defamation per se. See 50 Tex. Jur. 3d Libel & Slander § 23. As to those state-
   ments, Mandawala must prove his damages. Yet he has offered nothing more than con-
   clusory allegations of reputational harm. Those will not do.
           9
            MVS Int’l Corp. v. Int’l Advert. Sols., LLC, 545 S.W.3d 180, 203 (Tex. App.—El
   Paso 2017, no pet.) (citing Tiller v. McLure, 121 S.W.3d 709, 713 (Tex. 2003) (per curiam)).




                                                12
Case: 20-50981     Document: 00516069239            Page: 13   Date Filed: 10/26/2021




                                     No. 20-50981


   his others. His interminable briefing suggests that if he had any viable claim,
   other tort theories would supply a remedy.

                                         III.
          Mandawala accused Baptist School’s lawyers, Holbrook and Elgie, of
   conspiring with the state judge to deprive him of his constitutional rights.
   The district court dismissed those claims and both defendants. On appeal,
   Mandawala asks us to revive his claims. We decline.
          Let’s reprise the plaintiff’s wafer-thin allegations. Start with the
   claims against Holbrook. Before the state court hearing, Holbrook left the
   courtroom with a stack of documents bearing a colorful post-it note. Minutes
   later, the judge entered the courtroom with a document that also bore a col-
   orful post-it note. Mandawala asks us to conclude from this that Holbrook
   conspired with the state judge to deny him his civil rights and his right to a
   fair trial. Mandawala accuses Elgie, the school’s other lawyer, of the same
   conspiracy, even though Mandawala’s second complaint admits that Elgie
   wasn’t even present. Without a shred of evidence, he also claims that Elgie
   and Holbrook tardily filed and served documents with intent to prejudice his
   rights. Finally, Mandawala says that the attorneys violated various state-
   court filing rules—again with intent to prejudice his rights.
          Mandawala seeks relief under 42 U.S.C. §§ 1983, 1985, and 1986. But
   none entitles him to relief. Section 1983 applies only to actions taken “under
   color of” state law, custom, or usage, which actions deprive the plaintiff of a
   federal right. 42 U.S.C. § 1983; see also West v. Atkins, 487 U.S. 42, 48 (1988).
   But Elgie and Holbrook are private attorneys. And private attorneys are not
   state actors, as we have repeatedly and emphatically held. See, e.g., Gipson v.
   Rosenberg, 797 F.2d 224, 225 (5th Cir. 1986) (per curiam). Nor does Manda-
   wala plausibly allege that the attorneys deprived him of his due process rights.
   Mandawala “was present at the state court hearing and . . . was allowed to




                                          13
Case: 20-50981        Document: 00516069239               Page: 14        Date Filed: 10/26/2021




                                           No. 20-50981


   argue” the pending motions. The state judge ruled only after reviewing the
   pleadings and hearing the arguments. After dismissing Mandawala’s com-
   plaint, the judge reminded him that he could appeal. In short, no facts show
   or even suggest that the state court proceedings were unfair.
           Mandawala’s claims under Sections 1985 and 1986 are even more
   bizarre. For instance, both sections require that “some racial, or perhaps
   otherwise class-based, invidiously discriminatory animus” undergirds the
   conspirators’ action.10 Mandawala never alleges that Holbrook or Elgie har-
   bored any animus at all, racial or otherwise. Instead, he suggests that we
   should impute racial animus to the attorneys just because Mandawala had
   accused Baptist School of racial discrimination. That argument, if one could
   call it that, is jaw-dropping. It has no support in the caselaw.
           We will not prolong our review here. The district court carefully
   examined Mandawala’s civil rights claims and correctly decided that they
   merited dismissal with prejudice. Because no claim against the school’s
   attorneys survived, the district court properly dismissed those defendants
   from the suit.

                                                IV.
           All the claims that we have addressed were dismissed with prejudice.
   Such dismissals have preclusive effect, which means that Mandawala cannot
   bring them again.11 Desiring a fifth bite at the apple, Mandawala protests that
   dismissal with prejudice is “extreme and rare” and requires a showing of


           10
             Griffin v. Breckenridge, 403 U.S. 88, 102 (1971) (for § 1985’s requirements); see
   also Newberry v. E. Tex. State Univ., 161 F.3d 276, 281 n.3 (5th Cir. 1998) (noting that § 1986
   claims cannot survive absent proof of all elements of a § 1985 claim).
           11
              See Guajardo v. JP Morgan Chase Bank, N.A., 605 F. App’x 240, 244 (5th
   Cir. 2015) (per curiam) (citing Williams v. Dallas Cnty. Comm’rs, 689 F.2d 1212, 1215 (5th
   Cir. 1982)).




                                                 14
Case: 20-50981     Document: 00516069239            Page: 15   Date Filed: 10/26/2021




                                     No. 20-50981


   “contumacious conduct or apparent deliberate delays.”
          Mandawala gets the law backwards. In fact, we presume that a dismis-
   sal is with prejudice “unless the order explicitly states otherwise.”
   Fernandez-Montes v. Allied Pilots Ass’n, 987 F.2d 278, 284 n.8 (5th Cir. 1993).
   Courts should allow a plaintiff to amend his complaint “when justice so
   requires.” Fed. R. Civ. P. 15(a)(2). But once the plaintiff has had a “fair
   opportunity to make his case,” additional pleadings are futile and wasteful.
   Schiller v. Physicians Res. Grp. Inc., 342 F.3d 563, 566 (5th Cir. 2003) (quoting
   Jacquez v. Procunier, 801 F.2d 789, 792–93 (5th Cir. 1986)).
          Mandawala has filed four complaints in federal court. He filed the last
   only after the district court had explained why his previous ones fell short.
   After so many chances, the district court acted reasonably in refusing
   another. The court certainly did not abuse its discretion. Cf. id. Dismissal
   with prejudice was proper.

                                          V.
          Mandawala’s final complaint named Tenet, which he says is Baptist
   School’s corporate parent, as a defendant, but Mandawala never served
   Tenet. When the district court asked that Mandawala show cause why Tenet
   should not be dismissed, Mandawala submitted no evidence of service.
   Instead, he claimed that service on Baptist School sufficed as service on
   Tenet and that Tenet, despite never entering an appearance, had waived any
   objection to personal jurisdiction. That did not satisfy the district judge, who
   then dismissed Tenet from the suit. Mandawala asks us to drag Tenet back
   in. We decline. Tenet never was properly served, so dismissal was required.
          Serving Baptist School did not serve Tenet. The federal rules author-
   ize two relevant methods of service on a corporation like Tenet: First, the
   plaintiff may serve the corporation per the law of the state where he files the
   suit. Fed. R. Civ. P. 4(h)(1)(A). In Texas, one may serve a firm by serving




                                          15
Case: 20-50981       Document: 00516069239             Page: 16      Date Filed: 10/26/2021




                                        No. 20-50981


   its president, vice president, or registered agent. Tex. Bus. Orgs. Code
   §§ 5.201(b) & 5.255. Second, the plaintiff may deliver the summons and com-
   plaint “to an officer, a managing or general agent, or any other agent author-
   ized by appointment or by law to receive service of process.” Fed. R. Civ.
   P. 4(h)(1)(B). Nothing in the record suggests that Baptist School qualifies
   under either method of service. Serving the school could not serve Tenet.
           Rather than read the service rules, Mandawala skips ahead to Rule 12
   and avers that Tenet waived any objection to personal jurisdiction. That is
   inaccurate. Tenet never appeared in this case. Only Baptist School objected
   to Tenet’s non-service. Nonetheless, Mandawala falsely states that Tenet
   did appear; he questions the district court’s impartiality for concluding other-
   wise. We affirm Tenet’s dismissal from the case. Because Tenet was not
   served and never appeared, that dismissal is without prejudice.12

                                             VI.
           Mandawala renews his baseless attacks on the district judge, saying
   that we must reassign the case because the judge is biased. We warned Man-
   dawala that his claims of bias were “unsupported,” “speculative,” “spuri-
   ous,” and “plainly insufficient.” But Mandawala serves them up again any-
   way, distorting and misstating the record along the way. Gruel is gruel, no
   matter the bowl. So we will not disqualify the district judge.
           At bottom, Mandawala alleges two sources of bias. First, he says that
   the adverse rulings of the district judge show his bias. Second, Mandawala
   conjures that the judge’s religion and distant ties to interested parties require
   his disqualification. Each contention is frivolous. And more troublingly,
   Mandawala misstates, omits, and distorts the record to pretend support for


           12
             By this we do not mean to suggest that there would be a viable cause of action
   against Tenet.




                                             16
Case: 20-50981        Document: 00516069239              Page: 17       Date Filed: 10/26/2021




                                          No. 20-50981


   his claims.
           We turn first to Mandawala’s assertion that the district judge’s ad-
   verse rulings evince bias. As we observed in Mandawala’s last appeal, ad-
   verse rulings, without more, do not warrant disqualification for bias. It is
   obvious why: If we credited Mandawala’s theory, every judge would have to
   recuse, because any ruling in a dispute between parties would supply prima
   facie evidence of bias against the loser. Also, as in his mandamus petition,
   Mandawala advances the judge’s adverse rulings as the chief ground for dis-
   qualification. But even that evidence is thin. Mandawala devotes eight pages
   of his brief to the judge’s supposed bias. At least half those pages rehash the
   judge’s decision to appoint counsel for him in mediation. But the judge
   vacated that order at Mandawala’s request. Therefore, the lynchpin of Man-
   dawala’s claim of bias is a moot point that the trial court resolved in his favor.
   Mandawala never tells us that he prevailed, even though the district judge
   issued the vacatur a month before Mandawala briefed this appeal.
           Mandawala’s claims about the district judge’s religion have the same
   defects. Mandawala says that the judge holds a leadership position in a Bap-
   tist church. Because Baptist School is affiliated with the Baptist faith, Man-
   dawala concludes that we must disqualify the district judge and reassign the
   case.
           That contention fails both legally and factually. Mandawala cites not
   one precedent that holds or even suggests that a judge must recuse himself
   or herself whenever a party appearing before that judge shares his or her
   religious beliefs. In fact, every source that Mandawala does cite is either
   irrelevant or contradicts his position.13



           13
             In Trujillo v. ABA, 706 F. App’x 868 (7th Cir. 2017) (cited in Mandawala’s brief),
   Trujillo sued the American Bar Association. When he lost, he claimed that the district




                                               17
Case: 20-50981        Document: 00516069239              Page: 18       Date Filed: 10/26/2021




                                          No. 20-50981


           As for the facts, Mandawala repeatedly asserts that the district judge
   holds a leadership position in his local church and that the church “is a party
   in th[e] litigation.” Mandawala offers no evidence for either point. The only
   evidence contradicts his account. Mandawala never sued the judge’s church,



   judge was biased because he was an ABA member. Id. at 871. Declaring that argument
   “meritless,” the court held, in three sentences, that recusal was not required. Id. The
   Judicial Conference’s Advisory Opinion No. 52 (cited at page 69 of Mandawala’s brief)
   reaches the same conclusion as Trujillo and emphasizes that “unwarranted recusal may
   bring public disfavor to the bench and to the judge.” Comm. on Codes of Conduct, Judicial
   Conference of the United States, Advisory Op. No. 52 (June 2009).
            In Offutt v. United States, 348 U.S. 11 (1954) (cited in Mandawala’s brief), the
   Supreme Court reviewed a trial judge’s decision to hold an attorney in contempt.
   Throughout the proceedings, the judge, in the jury’s presence, screamed at the lawyer,
   assailed his fitness to practice law, and otherwise revealed extraordinary hostility “with
   increasing personal overtones.” Id. at 12. For example, during one heated exchange, the
   judge told the lawyer that “[i]f you say another word I will have the Marshal stick a gag in
   your mouth.” Id. at 16 n.2. From those exchanges, the Supreme Court concluded that the
   judge’s sentence of the attorney might not have been fair. Though not vacating the con-
   tempt charge, the Court ordered a different judge to decide an appropriate sentence. See
   id. at 16–18.
            In Liteky v. United States, 510 U.S. 540 (1994) (cited in Mandawala’s brief), the
   plaintiffs, like Mandawala, presented several of the district judge’s rulings as grounds for
   his disqualification. Also like Mandawala, the plaintiffs presented no evidence that the
   judge had “reveal[ed] an opinion,” id. at 555, derived from “knowledge acquired outside
   [the] proceedings,” id. at 556. The members of the Court quibbled over the proper basis
   for dismissing the appeal. But the Court unanimously agreed that “petitioners did not
   assert sufficient grounds to disqualify the District Judge.” Id. at 557 (Kennedy, J., concur-
   ring in the judgment).
            Finally, in United States v. Jordan, 49 F.3d 152, 157–58 (5th Cir. 1995) (cited in
   Mandawala’s brief), the district judge did not recuse herself from a criminal case despite
   her close, decades-long friendship with a lawyer whom the defendant had slandered and
   harassed with false criminal allegations. Over a dissent, a panel of this court held that the
   judge should have recused. Her “long, close, and multi-faceted friendship” with a person
   with whom the defendant had “an extremely hostile relationship,” id. at 157, suggested
   that a “reasonable person would question the impartiality of the district judge,” id. at 158.
   The dissent disagreed, reasoning that neither circuit nor Supreme Court precedent
   required recusal. Id. at 160 (E. Garza, J., dissenting).




                                                18
Case: 20-50981        Document: 00516069239               Page: 19        Date Filed: 10/26/2021




                                           No. 20-50981


   nor does that church have any interest in the case.14 Weeks before Manda-
   wala filed his brief in this court, the district judge stated that he has “never
   held a leadership position within the church.”
           All this supplied clear notice that Mandawala’s assertions were base-
   less. Yet Mandawala urges them again on appeal and omits all contrary facts.
   There is more: After citing as support the order in which the judge denied
   having any leadership role in the church, Mandawala brazenly states that the
   district judge “agreed that he is a Baptist church leader.” He did not.
           Mandawala alleges two other sources of bias. The first is a friendship
   between Holbrook and partners at a firm that employed the district judge for
   three years or so before he joined the federal bench. That connection is
   meaningless.15 Mandawala identifies no authority requiring a judge to recuse
   whenever a friend of a former colleague appears before him. 16 Mandawala
   again omits contrary evidence—this time, the district judge’s statement that
   he has “absolutely no recollection of meeting Mr. Holbrook.” The second
   supposed source of bias is that the district judge and the state judge about


           14
              Mandawala does not list the district judge’s church as an interested party in his
   brief on appeal. That underscores his position’s absurdity. Mandawala tells us to disqualify
   the judge because of his connection with the Baptist church. But he does not bother to list
   the church in his brief so that we can decide whether we have connections with the church
   that would require our recusal.
           15
              See, e.g., Henderson v. Dep’t of Pub. Safety & Corr., 901 F.2d 1288, 1295–96 (5th
   Cir. 1990). See also Cheney v. U.S. Dist. Court for Dist. of Columbia, 541 U.S. 913, 928–29
   (2004) (Scalia, J., sitting as a single Justice) (not recusing despite a cordial friendship and
   a hunting trip with the defendant, because a reasonable person could not doubt the Justice’s
   impartiality).
           16
              That rule, we suspect, would require recusal in a vast number of cases. After all,
   only three-and-a-half connections separate the average U.S. Facebook user (a reasonable
   proxy for the average U.S. person) from all other people in the country. See Sergey Edunov
   et al., Three and a Half Degrees of Separation, Facebook Research (Feb. 4, 2016),
   https://research.fb.com/blog/2016/02/three-and-a-half-degrees-of-separation.




                                                 19
Case: 20-50981     Document: 00516069239           Page: 20   Date Filed: 10/26/2021




                                    No. 20-50981


   whom Mandawala complains were once colleagues on the state bench. That
   proves nothing, as we said when we denied Mandawala’s mandamus petition.
   Mandawala points us to no case or other authority that has transformed his
   frivolous position into a legitimate one between then and now.
          No recusal is necessary or appropriate.


                                   * * * * *
          In summary:
          The district court dismissed with prejudice Mandawala’s claims
   against Baptist School of racial discrimination (under Title VI), First Amend-
   ment retaliation, loss of procedural due process, defamation, and IIED. We
   AFFIRM.
          The district court dismissed with prejudice Mandawala’s claims
   against Holbrook and Elgie under §§ 1983, 1985, and 1986 and dismissed
   defendants Holbrook and Elgie. We AFFIRM.
          The district court dismissed defendant Tenet for lack of personal ser-
   vice. We AFFIRM that dismissal, without prejudice.
          We AFFIRM the denial of Mandawala’s recusal motion.




                                        20